Bland, P. J.
At the February term, 1893, of the Lawrence county circuit court, the defendant was indicted for a violation of the dramshop law. The charge was, that he sold one bottle of “larger” beer. The case was taken to the Barry county circuit court, by change of venue, and at the November, 1895, term, thereof, he filed his motion to quash the indictment, because the indictment charges the selling of “larger” beer (not “lager” beer). This motion was overruled. A trial was had by the court sitting as a jury. Defendant was convicted. Motions in arrest and for new trial were filed, and overruled, bill of exceptions filed, and appeal taken to this court.
misspelled word: pleading. The fact that the pleader used one “r” too many, in his spelling of the word “lager,” in the absence of the fact that the use of this superfluous letter did not construct another word, having a separate and different signification from the word “lager,” makes it quite clear that it is a case of misspelling, which does not vitiate a pleading, civil or criminal, where, as in this case, it is apparent what word was intended to be used, and where the word as spelled, has the same sound as the intended word, when correctly spelled. The evidence supported *446the finding of the court. No instructions were asked or given. We find no error in the record, and affirm the judgment.
All concur.